Citation Nr: 0924289	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).  

2.  Entitlement to service connection for left knee 
arthritis.  

3.  Entitlement to service connection for right knee 
arthritis.  

4.  Entitlement to service connection for a chronic sinus 
disorder.  

5.  Entitlement to service connection for left foot edema.  

6.  Entitlement to service connection for chronic ear 
infections.  

7.  Entitlement to service connection for hearing loss.  

8.  Entitlement to service connection for diabetes mellitus, 
as a result of exposure to herbicides.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for a disorder 
manifested by left swollen veins.  

11.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), claimed as due to 
asbestos exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The claims for service connection for tinnitus, left swollen 
veins, and COPD are REMANDED to the RO via the Appeals 
Management Venter (AMC) in Washington, C.  VA will notify the 
Veteran if further action on his part is required.  




FINDINGS OF FACT

1.  HTN was not manifested during service or to a compensable 
degree within one year of separation from service, and there 
is no competent medical evidence or opinion establishing a 
nexus between the Veteran's post service HTN and his military 
service.  

2.  Left knee arthritis was not manifested during service or 
to a compensable degree within one year of separation from 
service, and there is no competent medical evidence or 
opinion establishing a nexus between the Veteran's post 
service left knee arthritis and his military service.  

3.  Right knee arthritis was not manifested during service or 
to a compensable degree within one year of separation from 
service, and there is no competent medical evidence or 
opinion establishing a nexus between the Veteran's post 
service right knee arthritis and his military service.  

4.  A chronic sinus disorder was not manifested during 
service or for many years thereafter, and there is no 
competent medical evidence or opinion establishing a nexus 
between the Veteran's post service sinus congestion and his 
military service.  

5.  The competent medical evidence does not show a diagnosis 
of a disorder manifested by left foot edema.  

6.  The competent medical evidence does not show a diagnosis 
of a disorder manifested by chronic ear infections.  

7.  The competent medical evidence does not show a diagnosis 
of a bilateral hearing loss disorder for VA purposes.

8.  The Veteran's military service during the Vietnam era did 
not involve duty or visitation in the Republic of Vietnam.  

9.  Diabetes mellitus was not manifested during service, or 
for many years following separation from service, and the 
currently diagnosed diabetes is not shown to be causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  HTN was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

2.  Left knee arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

3.  Right knee arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

4.  A chronic sinus disorder was not present in service, nor 
is the Veteran's current sinus congestion shown to be 
causally or etiologically related to any disease, incident, 
or injury in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

5.  The criteria for a grant of service connection for left 
foot edema have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

6.  The criteria for a grant of service connection for 
chronic ear infections have not been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

7.  The criteria for a grant of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).  

8.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2005 
letter to the Veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service treatment records, 
and statements from the Veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.

To date, the RO has not afforded the Veteran a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed disorders.  Such 
opinions are "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).
In this case, however, there is no competent medical evidence 
linking such claimed disorders, which in some cases have not 
been diagnosed, to service and no reasonable possibility that 
a VA examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that a VA examination 
with etiology opinions is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied, and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the Veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102.

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (2008) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as HTN, 
arthritis, diabetes mellitus, and such neurological disorders 
as sensorineural hearing loss to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Moreover, before service connection may be granted for 
hearing loss, that loss must be of a particular level of 
severity.  For purposes of applying the laws administered by 
the VA, hearing impairment will be considered a disability 
when the thresholds for any of the frequencies at 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.
Analysis

HTN, Left Knee Arthritis, Right Knee Arthritis, and a Sinus 
Disorder

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for HTN, 
arthritis of either knee, or for a sinus disorder.  

Review of the Veteran's service treatment records (STRs) are 
negative for complaint of, treatment for, or diagnoses of any 
of these conditions.  Post service private records reflect 
that the claimant was noted to have HTN as early as 1994.  He 
continues to be treated for this condition as evidenced in 
more recent VA treatment records.  He was first noted to have 
arthritis of the knees upon VA treatment record in January 
2005.  Similarly, respiratory disorders, to include sinus 
congestion and seasonal allergies were first noted upon 
clinical records in 2000.  

It is the Veteran's contention that these conditions are 
related to his military service.  Specifically, he alleges 
that his knee problems were caused by continuously working on 
the steel decks of ships and the concrete floor of the hangar 
deck.  Specific allegations regarding his HTN and sinus 
congestion are not in the claims file.  

The Veteran's claim as to each of these conditions fails 
because although he has current diagnoses of HTN, arthritis 
of the left and right knees, and sinus congestion, there is 
no competent evidence that these conditions were incurred in 
service or of a nexus to service.  The evidence shows that he 
was first diagnosed with these disorders many years after 
service.  In fact, HTN was first shown over 20 years after 
service, and arthritis of the knees and sinus congestion were 
first noted even later.  Clearly, the presumption for HTN and 
arthritis manifested within one year of service separation is 
not applicable.  38 C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disabilities.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board must note that HTN, arthritis, and such sinus 
disorders as sinusitis are not among the disorders (i.e., 
tinnitus and varicose veins) that the Court has determined 
are observable by laypersons and do not require medical 
expertise for their existence to be established.  See Barr v. 
Nicholson, 21 Vet App 303 (2007); Charles v. Principi, 16 
Vet. App. 370 (2002).  Rather, 38 C.F.R., Section 4 indicates 
the importance of diastolic and systolic blood pressure 
readings for the diagnosis of HTN, as well as x-ray evidence 
for the diagnoses of arthritis and sinusitis.  See 38 C.F.R. 
§§ 4.71a (Diagnostic Code 5003), 4.97 (Diagnostic Codes 6510-
6514), 4.104 (Diagnostic Code 7101).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claims, and the claims must be 
denied.  

Left Foot Edema, Ear Infections, and Hearing Loss

While the Veteran reports that he left foot edema, as well as 
chronic ear infections, and hearing loss, there are no 
treatment records that reflect that he currently has  chronic 
conditions associated with any of these conditions.  

The STRs are negative for complaints of, treatment for, or 
diagnoses of, any of these conditions.  Post service records 
show that the Veteran was treated at a private facility in 
1996 after a fall for a left thigh strain.  More recently, VA 
treated the Veteran in 2004 for foot pain with shoe inserts.  
Chronic disorders associated with the left foot, ear 
infections, or hearing loss, however, are not of record.  

Regarding the Veteran's claims for service connection for 
left foot edema and ear infections, the Board notes that a 
review of the record does not show that he ever received 
competent medical diagnoses of these conditions.  In fact, it 
was noted upon private record in 2003 that no ear infection 
was found.  Moreover, while he has had foot complaints, no 
chronic conditions associated with his claimed edema are of 
record.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability, there can be no valid claim.  As 
there is no competent medical evidence of left foot edema or 
ear infections, the claims must be denied.

It is also noted that even if the Veteran did have left foot 
edema and ear infections, there is still no competent medical 
evidence which causally relates such to service.  None of 
these conditions was noted during service, and the record 
reflects that the Veteran first complained of such many years 
after his discharge from service.  Inasmuch as the evidence 
on file does not tend to show that he has current left foot 
edema or ear infections which may be associated with service, 
the Board must conclude that no additional development, to 
include additional medical examination or medical opinion, is 
"necessary" based upon the facts of this case.  

As to the Veteran's claim regarding hearing loss, the Board 
observes that he has reported acoustic trauma in the military 
while working with jet planes.  Although the Veteran's STRs 
do not contain any documentation as to noise exposure, he is 
competent to describe the nature and extent of his inservice 
noise exposure and such is consistent with his personnel 
records.  38 C.F.R. § 3.159(a)(2) (2008); Espiritu, supra.  

That being said, however, the STRs show no complaints or 
diagnoses of hearing loss, and the Veteran did not complain 
of such until many years after service.  The lapse in time 
between service and the first complaints weighs heavily 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Currently, the only evidence of record supporting the 
Veteran's claims is his own lay opinion.  Again, however, the 
Veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008)); Gilbert, supra.  However, in the present case, the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for left foot edema, ear 
infections, and bilateral hearing loss, and the claims must 
be denied.

Diabetes Mellitus, as a Result of Exposure to Herbicides

The Veteran contends that he is entitled to service 
connection for diabetes mellitus.  Essentially, he claims 
that his diabetes is related to Agent Orange he believes he 
was exposed to while serving onboard ships off the coast of 
Vietnam.  While on board, he worked with fighter jets that 
flew in and out of Vietnam on a daily basis.  He argues that 
he was exposed to Agent Orange and other herbicides when 
these planes transmitted the chemicals to the ship where he 
came in contact with them.  

In addition to the laws and regulations regarding service 
connection already provided earlier, the law provides that a 
Veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service.  If the Veteran was 
exposed to an herbicide agent during service, certain 
diseases, including type II diabetes mellitus, shall be 
service connected even though there was no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

A review of the Veteran's STRs discloses no evidence of 
complaints, treatments or diagnosis of diabetes mellitus 
during service, and there are no medical records following 
separation from service that demonstrate that diabetes 
mellitus was manifested within one year of separation from 
service.  Indeed, in the Veteran's application for VA 
benefits he reported that his diabetes began in 2006.  This 
is corroborated in the medical evidence, and by this 
contention the Veteran has conceded that there is no 
continuity of symptomatology of this disorder since service.

The Board also observes that the Veteran has not submitted 
any medical evidence that offers an opinion that his diabetes 
is in any way related to service.  See Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

The Veteran's claim therefore hinges on his assertion that he 
served in Vietnam.  While he is clearly of the opinion that 
his service onboard the USS Ranger and USS Midway constitutes 
service in Vietnam, the VA has adopted the position that 
service in Vietnam requires having physically set foot in 
Vietnam.  The Federal Circuit has recently held that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty 
in order to be entitled to a presumption of herbicide 
exposure and service connection for diseases associated with 
that exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran 
has not claimed, and his service records do not indicate, 
that he was ever physically within the Republic of Vietnam.  
In fact, in his notice of disagreement (NOD) received in 
October 2005, he acknowledges never having gone ashore during 
his duties aboard the USS Ranger and USS Midway.

Based on this record, the Board finds that the evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus.  Because he was never physically 
in the Republic of Vietnam, and in the absence of evidence 
that the Veteran was actually exposed to herbicides, a grant 
of service connection is clearly not supportable.  
Accordingly, the Board concludes that a service connection 
for diabetes mellitus is not established, and the claim must 
be denied.


ORDER

Entitlement to service connection for HTN is denied.  

Entitlement to service connection for left knee arthritis is 
denied.  

Entitlement to service connection for right knee arthritis is 
denied.  

Entitlement to service connection for a chronic sinus 
disorder is denied.  

Entitlement to service connection for left foot edema is 
denied.  

Entitlement to service connection for chronic ear infections 
is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for diabetes mellitus, as a 
result of exposure to herbicides, is denied.  



REMAND

As indicated above, the Court has held that tinnitus and 
varicose veins are among the disorders for which a Veteran's 
continuity of symptomatology contentions must be considered 
credible, due to their nature as being readily observable.  
See Barr v. Nicholson, 21 Vet App 303 (2007); Charles v. 
Principi, 16 Vet. App. 370 (2002).  
For this reason, and in view of the Veteran's contentions, VA 
examinations addressing the claimed tinnitus and left vein 
swelling must be conducted.  38 U.S.C.A. § 5103A(d).

Also, the Veteran has alleged that his COPD is related to 
exposure to asbestos while aboard the USS Ranger.  
Specifically, he asserts that asbestos was wrapped around 
pipes in his berthing space where he slept.  He recalled that 
the wrapping was removed while aboard ship.  His Military 
occupational specialty is listed as "AN."  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational and 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases the latency 
period varies from ten to forty-five or more years between 
first exposure and development of disease.  Id. at 
IV.ii.2.C.9.d.

Service personnel records support that the Veteran' was 
aboard ship while in active service.  However, development 
has not been completed to determine whether his sleeping 
berth or his job duties actually required him to be near or 
to handle asbestos.  Post service records do not include a 
history of post service occupations.  VA treatment records 
from 2003 show that he quit smoking 16 years earlier.  

The Veteran has not been afforded a VA examination to assess 
the etiology of COPD.  See 38 C.F.R. § 3.159(c)(4).  Here, VA 
treatment records show a current medical diagnosis of COPD 
and lay evidence of possible exposure to asbestos in service, 
but there is insufficient evidence to determine whether COPD 
is related to exposure to asbestos or otherwise related to 
service.  Consequently, a VA examination to obtain a medical 
opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
action to develop evidence of whether the 
Veteran was exposed to asbestos during 
service, to specifically include seeking 
information as to whether his sleeping 
berth included pipes wrapped with asbestos 
or whether his job duties involved working 
with asbestos.  Such development should 
include a determination regarding the 
extent to which his duties would have 
exposed him to asbestos.

2.  The AMC/RO should then arrange for the 
Veteran to be examined by an appropriate 
examiner to determine the etiology of 
COPD.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  The examiner should 
express an opinion regarding the likely 
etiology of the veteran's COPD, and 
specifically whether COPD is at least as 
likely as not (e.g., a 50 percent or 
greater probability) related to any in-
service exposure to asbestos or is 
otherwise related to service.  The 
examiner must explain the rationale for 
all opinions given in a typewritten 
report.

3.  The Veteran should also be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
tinnitus.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
tinnitus.  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that such disorder 
is etiologically related to the Veteran's 
period of active service.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

4.  The Veteran should also be afforded a 
VA examination of the arteries and veins, 
with an appropriate examiner, to determine 
the nature and etiology of the claimed 
left vein swelling disorder.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
left swollen veins disorder.  The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the disorder, if 
diagnosed as chronic, is etiologically 
related to the Veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

5.  The AMC/RO should then re-adjudicate 
the claims for service connection for 
tinnitus, left swollen veins, and COPD.  
If any of these claims remains denied, the 
AMC/RO should issue an appropriate 
supplemental statement of the case (SSOC) 
and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


